The Supreme Court did not improvidently exercise its discretion in imposing sanctions and costs because of the frivo*738lous conduct of the appellant’s trial attorneys in interfering with the plaintiff’s right to photograph the accident site (see, 22 NYCRR 130-1.1 [c] [2]; Odette Realty Co. v DiBianco, 170 AD2d 299, 301; Harley v Druzba, 169 AD2d 1001, 1003; Dellafiora v Dellafiora, 172 AD2d 715). However, since the plaintiff sought sanctions against the appellant’s trial counsel, and the record establishes that it was trial counsel who committed the frivolous conduct, we modify the order to direct that the attorneys personally, rather than the appellant, shall pay the sanctions and costs (see, 22 NYCRR 130-1.1 — 130-1.3; cf., Matter of Minister, Elders & Deacons of Refm. Prot. Dutch Church v 198 Broadway, 76 NY2d 411). Balletta, J. P., Rosenblatt, Miller and Ritter, JJ., concur.